UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) R QUARTERLY REPORTUNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended January 31, 2009 or £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 001-15751 BLACKBIRD PETROLEUM CORPORATION (Exact name of registrant as specified in its charter) Nevada 20-5965988 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1630 York Avenue Main Floor New York, New York 10028 (Address of principal executive offices) (212)3159705 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $.001 Par Value Per Share Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes RNo £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer £Accelerated filer £Non-accelerated filer £Smaller reporting company R Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act) Yes £No R The number of shares of common stock outstanding as of February 28, 2009 was 1 BLACKBIRD PETROLEUM CORPORATION Form 10-Q For the Quarter ended January 31, 2009 Table of Contents Page PART IFINANCIAL INFORMATION Item 1 Condensed Consolidated Financial Statements Condensed Consolidated Balance Sheets as of January 31, 2009 (unaudited) and October 31, 2008 3 Condensed Consolidated Statements of Operations for the Three Months ended January 31, 2009 and 2008 (unaudited) 4 Condensed Consolidated Statements of Cash Flows for the three Months ended January 31, 2009 and 2008 (unaudited) 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item 3 Quantitative and Qualitative Disclosures About Market Risk 10 Item 4T Controls and Procedures 11 PART II OTHER INFORMATION Item 1 Legal Proceedings 11 Item 1A Risk Factors 11 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 11 Item 3 Defaults Upon Senior Securities 12 Item 4 Submission of Matters to a Vote of Security Holders 12 Item 5 Other Information 12 Item 6 Exhibits 12 SIGNATURES 12 CERTIFICATIONS 2 BLACKBIRD PETROLEUM CORP FORMERLY ARK DEVELOPMENT, INC. (AN EXPLORATION STAGE COMPANY) BALANCE SHEETS FOR THE THREE MONTH PERIOD ENDED JANUARY 31, 2009 AND THE YEAR ENDED OCTOBER 31, 2008 (Unaudited) ASSETS Jan 31, Oct 31, 2009 2008 Current Assets: Cash $ - $ 757 Total Assets $ - $ 757 LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current Liabilities: Accounts payable 12,517 4,182 Total Current Liabilities 12,517 4,182 Stockholders' Equity (Deficit): Preferred stock, $.001 par value; authorized 5,000,000, none issued - - Common stock, $.001 par value; 70,000,000 shares authorized 29,550,000 shares issued and outstanding at January 31, 2009 and Occtober 31, 2008, respectively 29,550 29,550 Additional paid in capital 201,950 201,950 Deficit accumulated during exploration stage (244,017 ) (234,925 ) Total Stockholders' Equity (Deficit) (12,517 ) (3,425 ) Total Liabilities and Stockholders' Equity (Deficit) $ - $ 757 See attached notes 3 BLACKBIRD PETROLEUM CORPORATION FORMERLY ARK DEV ELOPMENT, INC. (AN EXPLORATION STAGE COMPANY) STATEMENTS OF OPERATIONS FOR THE THREE MONTH PERIODS ENDED JANUARY 31, 2 AND FOR THE PERIOD FROM OCTOBER 9, 2006 (INCEPTION) THROUGH JANUARY 31, 2009 (UNAUDITED) For the For the From three months three months October 9, 2006 ended Jan 31, ended Jan 31, (Date of inception) 2009 2008 to Jan 31, 2009 Revenue: $ - $ - Total Revenue - - - Operating Expenses: Exploration costs - - 5,000 General & administrative 9,092 1,829 54,017 Impairment oil and gas interests - - 185,000 Total Operating Expenses 9,092 1,829 244,017 NET LOSS $ (9,092 ) $ (1,829 ) $ (244,017 ) Weighted Average Shares Common Stock Outstanding 29,550,000 14,550,000 Net Loss PerShare (Basic and Fully Dilutive) $ (0.00 ) $ (0.00 ) SEE ATTACHED NOTES 4 BLACKBIRD PETROLEUM CORP FORMERLY ARK DEVELOPMENT, INC. (AN EXPLORATION STAGE COMPANY) STATEMENTS OF CASH FLOWS FOR THE THREE MONTH PERIOS ENDED JANUARY 31, 2 AND FOR THE PERIOD FROM OCTOBER 9, 2006 (INCEPTION) THROUGH JANUARY 31, 2009 (UNAUDITED) For the For the From three months three months October 9, 2006 ended Jan 31, ended Jan 31, (Date of inception) 2009 2008 to Jan 31, 2009 Cash Flows Used in Operating Activities: Net Loss $ (9,092 ) $ (1,829 ) $ (244,017 ) Adjustments to reconcile net (loss) to net cash provided by operating activites: Issuance of stock for services rendered - - 5,000 Impairment Oil and GasInterests - - 185,000 Increase in accrued expenses 8,335 12,517 Net Cash Used in Operating Activities (757 ) (1,829 ) (41,500 ) Cash Flows from Investing Activities: - - - Cash Flows from Financing Activities: Payment of stock subscription 4,000 4,000 Issuance of common stock for cash - - 37,500 Net Cash Provided by Financing Activities - 4,000 41,500 Net Increase (Decrease) in Cash (757 ) 2,171 - Cash at Beginning of Year 757 13,484 - Cash at End of Year $ - $ 15,655 $ - Non-Cash Investing & Financing Activities Issuance of stock for management services rendered $ - $ 5,000 Issuance of stock for Lease Interests $ - $ - $ 185,000 Issuance of stock for Sock subscription receivable $ - $ - $ 4,000 SEE ATTACHED NOTES 5 BLACKBIRD PETROLEUM CORPORATION FORMERLY ARK DEVELOPMENT, INC. (AN EXPLORATION STAGE COMPANY) NOTES TO THE FINANCIAL STATEMENTS JANUARY 31, 2009 NOTE 1 – NATURE OF BUSINESS AND BASIS OF PRESENTATION Blackbird Petroleum Corporation(the “Company”) was incorporated under the laws of the State of Nevada on October 9, 2006 under the name of Ark Development, Inc. The Company changed its name from Ark Development, Inc. to Blackbird Petroleum Corporation on November 28, 2008The Company’s activities to date have been limited to organization and capital formation.The Company is “an exploration stage company” and has acquired oil and gas leases and participation interests for exploration and formulated a business plan to investigate the possibilities of a viable mineral deposit.The Company has adopted October 31 as its fiscal year end. These financial statements and related notes are presented in accordance with accounting principles generally accepted in the United States, and are expressed in US dollars. The accompanying unaudited financial statements included herein have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and with the instructions to Form 10-QSB and Item 310(b) of Regulation S-B. They do not include all information and notes required by generally accepted accounting principles for complete financial statements. However, except as disclosed herein, there has been no material change in the information disclosed in the notes to financial statements included in the report on Form SB-2 of Ark Development, Inc. for the year ended October 31, 2008. In the opinion of management, all adjustments considered necessary for a fair presentation of the results for the interim periods have been made and are of a normal, recurring nature. Operating results for the three months ended January 31, 2009 and 2008 are not necessarily indicative of the results that may be expected for any interim period or the entire year. For further information, these financial statements and the related notes should be read in conjunction with the Company’s audited financial statements for the year ended October 31, 2008 included in the Company’s report on Form 10K. NOTE 2 – NATURE OF SIGNIFICANT ACCOUNTING POLICIES CASH AND CASH EQUIVALENTS The Company considers all highly liquid debt instruments purchased with maturity of three months or less to be cash equivalents. REVENUE RECOGNITION The Company considers revenue to be recognized at the time the service is performed. USE OF ESTIMATES The preparation of the Company’s financial statements requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes.Actual results could differ from these estimates. FAIR VALUE OF FINANCIAL INSTRUMENTS The Company’s short-term financial instruments consist of cash and cash equivalents and accounts payable.The carrying amounts of these financial instruments approximate fair value because of their short-term maturities.Financial instruments that potentially subject the Company to a concentration of credit risk consist principally of cash.During the year the Company did not maintain cash deposits at financial institution in excess of the $100,000 limit covered by the Federal Deposit Insurance Corporation.The Company does not hold or issue financial instruments for trading purposes nor does it hold or issue interest rate or leveraged derivative financial instruments. EARNINGS PER SHARE Basic Earnings per Share (“EPS”) is computed by dividing net income available to common stockholders by the weighted average number of common stock shares outstanding during the year.Diluted EPS is computed by dividing net income available to common stockholders by the weighted-average number of common stock shares outstanding during the year plus potential dilutive instruments such as stock options and warrants.The effect of stock options on diluted EPS is determined through the application of the treasury stock method, whereby proceeds received by the Company based on assumed exercises are hypothetically used to repurchase the Company’s common stock at the average market price during the period.Loss per share is unchanged on a diluted basis as the Company does not have any common stock equivalents outstanding as of January 31, 2009. 6 INCOME TAXES The Company uses the asset and liability method of accounting for income taxes as required by SFAS No. 109 “Accounting for Income Taxes”.SFAS 109 requires the recognition of deferred tax assets and liabilities for the expected future tax consequences of temporary differences between the carrying amounts and the tax basis of certain assets and liabilities.Deferred income tax assets and liabilities are computed annually for the difference between the financial statement and tax bases of assets and liabilities that will result in taxable or deductible amounts in the future, based on enacted tax laws and rates applicable to the periods in which the differences are expected to affect taxable income.Valuation allowances are established when necessary to reduce deferred tax assets to the amount expected to be realized.Income tax expense is the tax payable or refundable for the period, plus or minus the change during the period in deferred tax assets and liabilities. Deferred income taxes may arise from temporary differences resulting from income and expanse items reported for financial accounting and tax purposes in different periods.Deferred taxes are classified as current or non-current, depending on the classification of the assets and liabilities to which they relate.Deferred taxes arising from temporary differences that are not related to an asset or liability are classified as current or non-current depending on the periods in which the temporary differences are expected to reverse.As of January 31, 2009, the Company had a net operating loss carryforward of $244,017. The related deferred tax asset of approximately $85,400 has been fully offset by a valuation allowance due to the uncertainty of the Company being able to realize the benefit in future years. CONCENTRATION OF CREDIT RISK The Company does not have any concentration of financial credit risk. RECENT ACCOUNTING PRONOUNCEMENTS The Company does not expect that the adoption of other recent accounting pronouncements will have a material impact to its financial statements. NOTE 3 – OIL AND GAS LEASE AND OIL AND GAS PARTICIPATION INTERESTS The Company entered into the purchase of an oil & gas lease located in Palo Pinto County, Texas on January 3, 2007.This lease was acquired from a Company engaged in the exploration and development of oil and gas properties.The Company purchased this lease by issuing 500,000 shares of common stock valued at $.01 per share and by payment of cash in the amount of $ 5,000 for a total purchase price of $ 10,000.After the acquisition of this lease, management performed an impairment test to determine the carrying value of this oil and gas lease.Management determined that there was no reasonable method to value the claims and has impaired the cost of this lease and recorded the expense during the period ended October 31, 2007.This amount has been reflected in the statement of operations as impairment of oil and gas property. On October 20, 2008, the Company purchased an interest in two participation agreements form the Company’s Chief Executive Officer.The Company issued 15,000,000 shares of its common stock valued at $.012 per share for an aggregate value of $180,000 in exchange for these interests.The interests provide the Company oil and gas drilling rights in the Kahntah area of Northeast British Columbia.Management determined that there was no reasonable method to value these oil and gas participation interests and has impaired the cost of these interests during the year ended October 31, 2008.This amount has been reflected in the statement of operations as an impairment of oil and gas interests.One of the participation agreements requires the Company to make an additional payment of approximately $1,148,000 on or before January 1, 2009 to preserve the drilling rights outlined in the agreement.The Company has not made this required payment. NOTE 4 – COMMON STOCK The Company issued 1,500,000 shares of its common stock in October 2006 in exchange for services rendered, valued at $5,000. During the year ended October 31, 2007 the Company issued 10,350,000 shares of its common stock in exchange for cash.9,900,000 of these shares were valued at $.0033 and 450,000 of these shares were valued at $.01 for total aggregate cash received of $37,500. Also, during the year ended October 31, 2007, the Company issued 1,200,000 shares of common stock under stock subscription agreements, at $.0033 per share, for an aggregate value of $4,000. These amounts are recorded as stock subscription receivables in the financial statements. On December 4, 2007 the Company received $4,000 as payment for a stock subscription issued in the prior period. 7 On November 5, 2008, the Board of Directors of the Company approved a stock dividend, whereby two shares of common stock of the Company was issued for every one share of common stock.The record date for the stock dividend was established as November 25, 2008 and the stock dividend was issued on December 5, 2008.The stock dividend has been retroactively recorded in the financial statements of the Company as if the stock dividend had occurred at the inception of the Company. NOTE 5 – GOING CONCERN The accompanying financial statements have been prepared assuming the Company will continue as a going concern.As shown in the accompanying financial statements, the Company has no sales and has incurred a net loss of $244,017 since inception.
